Title: To George Washington from Brigadier General Edward Hand, 18 November 1778
From: Hand, Edward
To: Washington, George


  
    Sir
    Albany [N.Y.] 18th Novr 1778
  
On the 10th I informed your Excellency of the Intelligence I received of an intended Attack on Cherry Valley, and the Measures I had taken in Consequence—On the 13th I wrote your Excellency from Connychary, informing you that the Enemy had reached Cherry Valley the 11th surprised Col. Alden, killed himself, taken the Lieut. Colonel and some other Officers, and after Destroyed the Settlement, & Murdering many Women & Children decamped the 12th.
On the 15th I was Alarmed by Advices that the Enemy had retd the 14th taken Fort Alden, & Invested Fort Plank which has no doubt been Communicated to your Excellency by Govr Clinton.
  I now have the Satisfaction to tell you that the Alarm was false, the enclosed Letter from Col. Clyde to Col. Fisher will Acct for the Mistake; the enclosed Papers with those already transmitted will give you 
    
    
    
    the best light into the Strenght of the Enemy, & Situation of Affairs in this Quarter I can at present Afford your Excellency.
The Inhabitants of the Mowhawk District among other things have requested that Van Scaiks Regt may be detained in their Neighbourhood for some time, this I could not by any Means Consent to, but have promised to Consult your Excellency on the Propriety of Quartering Gonseverts or a part of it their, you will also See that General Schuyler expects a part of that Regt at Seratoga—From the Instructions I have received from your Excellency I cant look upon Gansvorts Regt under my Direction after it is releived therefore request you will be pleased to inform me how you intend disposing of it.
I am firmly of Opinion that untill the Season & other Circumstances will admit of our Acting Offencively against the Savages, or prosecutg some other Measures that may attract their Attention we will not be secure here, so extencive a Frontier, can never be defended against the Sudden incursions of a Numerous Enemy, especially when they are for the most part to be opposed by Militia harrased by Continual Alarms & dispersed over the whole Face of the Country.
  In compliance with the petition of the Mowhawk Inhabitants I have directed a Block House to cover 50 Men to be erected at Sacundaga, it commands the Water Communication between that Country & Canada, the latter pa<mutilated> their prayer I beleive should be addressed to the Civil power.
As Cherry Valley Settlement is for the most part distroyed I think the Regt Commanded by Major Whiting would be more Advantageously placed at the Foot, or Head of Oswego Lake, if it is not Judged Adviseable to remove it to the Mowhawk River, the Head of the Lake is not more than Six Miles from where the Regt now is, & I beleive would afford them Cover & Storage for Provision &ca. The Foot is 12 Miles it Commands the Navagation of the Head of the East Branch of Susquehannah, & except the Savages have now distroyed them, there are Houses sufficient to Cover the Regt & well Calculated for Defence already built. I am Sir with much Respect Your Excellencys most Obedt & most Hhble Servt

  Edwd Hand.

